ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Amendment to specification has been acknowledged.
Applicant's arguments, filed on 1/8/2021, in pages 12-13, with respect to Claims 1, 16 and 29 have been fully considered and are persuasive.  112(b) rejection for claim 1, 3-9, 16, 18-24 and 29 has been withdrawn.
Applicant's arguments, filed on 1/8/2021, in pages 13-15, with respect to Claims 1, 16 and 29 have been fully considered and are persuasive.  
Amendment to independent Claims 1, 16 and 29 overcomes 103 rejections. 

Allowable Subject Matter
Claims 1, 3-9, 16, 18-24 and 29 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “determining the backscatter signals associated with the static objects using the estimated signal strengths and estimated delays; removing the backscatter signals associated with the static objects from the composite signal progressively to determine the backscatter signal associated with the moving object; and detecting the at least one moving object form the backscatter signal associated with the moving object”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 3-9 depends ultimately from allowable, independent claim 1, so each of dependent claims 3-9 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 16, none of the prior art of record either taken alone or in combination discloses the claimed “determine the backscatter signals associated with the static objects using the estimated signal strengths and estimated delays;  remove the backscatter signals associated with the static objects from the composite signal progressively to determine the backscatter signal associated with the moving object; and  detect the at least one moving object from the backscatter signal associated with the moving object”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 18-24 depends ultimately from allowable, independent claim 16, so each of dependent claims 18-24 is allowable for, at least, the reasons for which independent claim 16 is allowable. 
As for independent claim 29, none of the prior art of record either taken alone or in combination discloses the claimed “determine the backscatter signals associated with the static objects using the estimated signal strengths and estimated delays;  remove the backscatter signals associated with the static objects from the composite signal progressively to determine the backscatter signal associated with the moving object; and detect the at least one moving object from the backscatter signal associated with the moving object”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
The closest prior art is found to be:
Stockburger et al.  (US 5,818,383) which discloses interferometric moving vehicle imaging apparatus and method.
Huebscher et al. (US 4,324,258) which discloses ultrasonic Doppler flowmeters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648